Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicants amendment filed December 17, 2020 has been received and entered.  Claims 1-711, 13, and 23-28 have been canceled.  Accordingly, claims 8-10, 12, 14-22, and 29-36 are pending in the instant application, of which claims 8-9 and 30-36 have been withdrawn from further consideration as being drawn to a non-elected invention. 

CLAIMS
1.	The rejection of claim 7 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in view of the cancellation of said claim. 

2.	The rejection of Claims 10, 12, 14-22 and 29 on the basis that it contains an improper Markush grouping of alternatives is maintained. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
	Applicants are asserting that in Ex parte Buyyarapu (Appeal 2018-006665) “at least one marker that is linked to the RN resistance trait, the marker being selected from the group consisting of SEQ ID NO: 58-62” was found to be a proper Markush group by virtue of their specific physical proximity to each other and overall location with the cotton genome.  Applicants further assert that in Ex parte Narva (Appeal 2018-006168) found that the nucleic acid sequences recited in the rejected claims belong to the same 
	Applicants arguments have been fully considered, but are not found to be persuasive.
	First, as cited in Ex parte Buyyarapu, the MPEP makes clear that the propriety of a particular Markush grouping is a fact-specific inquiry that “must” be decided on a case-by-case basis.  MPEP 706.03(y)(IV); see also In re Harnisch, 631 F.2d 716, 722 (CCPA 1980).  Accordingly, while distinct sequences are not automatically an improper Markush grouping, they are not automatically proper either and are dependent upon the facts of the particular case.  In this particular application, the Markush grouping is directed to antibodies, which are distinct from the molecules considered by the Board in Ex parte Buyyarapu.  As a basic overview, https://en.wikipedia.org/wiki/Linear_epitope sets forth that “most antibodies recognize a conformational epitope that has a three-dimensional shape and its protein structure.”  Furthermore, if the protein is boiled or heated, the protein while retaining the identical primary amino acid sequence, becomes denatured, and cannot assume its natural three-dimensional confirmation, and loses its ability to bind the protein with the same affinity.  In other words, each antibody interacts with amino acids scattered within the primary sequence but become an epitope via its tertiary folding.  Accordingly, each recited antibody in claims 10, 12, 14-22 and 29 binds an unrelated structural epitope of various amino acids scattered within the primary amino acid sequence in a tertiary folded molecule, and therefore forms an improper Markush group.
Ex parte Narva (Appeal 2018-006168) found that the nucleic acid sequences recited in the rejected claims belong to the same recognized chemical class of polyribonucleotides that are hybridized in dsRNA molecules and encode ROP proteins.  However, similar to the findings in Ex parte Buyyarapu, the MPEP makes clear that the propriety of a particular Markush grouping is a fact-specific inquiry that “must” be decided on a case-by-case basis.  MPEP 706.03(y)(IV); see also In re Harnisch, 631 F.2d 716, 722 (CCPA 1980).  The finding that polyribonucleotides belong to the same recognized chemical class is of limited value when considering antibody claims.  

A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

None of the distinct antibodies/CDRs/variable regions in the claims share a “single structural similarity.”  (NOTE:  six CDRS, heavy variable and light variable are considered as a single molecule when from the same antibody).  To the contrary, each of the recited antibodies/CDRs/variable regions has its own mutually exclusive, unique primary, secondary and tertiary structure, as evidenced by the different SEQ ID NUMBERS.    Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
For reasons of record, as well as the reasons set forth above, this rejection is maintained.

Claim Rejections - 35 USC § 112
3.	The rejection of claims 7, 11, and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antibody comprising a specific SEQ ID NO: sequence of all CDRs, does not reasonably provide enablement for a variant antibody with functional limitations encompassed by the claim is withdrawn in view of the cancellation of said claims.  

4.	The rejection of claims 7, 11 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the cancellation of said claims. 

3.	The rejection of claims 19 and 22 for reciting the limitation "the B1, B2/the B1, B2, B3, B4, B5 and B6 antibodies" is withdrawn in view of Applicants amendment.
 
4.	The rejection of claim 21 under 35 U.S.C. 112, second paragraph, as being vague and indefinite in the abbreviations of “A1, A2, A3, A4, and A5 antibodies” is withdrawn. 
Claim Rejections - 35 USC § 102

5.	The rejection of claim 7 under pre-AIA  35 U.S.C. 102(a and e) as being anticipated by Ambrosino et al is withdrawn in view of the cancellation of said claim.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 13, 2021